IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00053-CR

MELANIE BROOKE HOLLOWAY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-1548-C1


                                       ORDER

       Appellant’s brief was originally due on or before May 9, 2018. When no brief was

filed, the Court notified appellant by letter dated May 17, 2018 that the brief was late and

that, unless a brief or satisfactory response was received within 14 days, the Court must

abate the appeal and order the trial court to immediately conduct a hearing pursuant to

Texas Rule of Appellate Procedure 38.8(b)(2) and (3). See TEX. R. APP. P. 38.8(b)(2), (3).

No brief or response was filed.
       On June 13, 2018, we abated the appeal to the trial court to conduct any necessary

hearings within 21 days of the date of the order pursuant to Rule 38.8(b)(2) and (3). See

id. Supplemental clerk’s and reporter’s records required by Rule 38.8(b)(2) and (3), if any,

were ordered to be filed within 35 days of the date of the order. See id. The trial court

eventually held the required hearing on August 3, 2018, and appellant’s counsel informed

the trial court that appellant’s brief would be filed by August 6, 2018 at 5:00 p.m.

       When no brief was filed, the Court notified appellant by letter dated August 16,

2018 that the brief was late and that, unless a brief or satisfactory response was received

within 14 days, the Court must again abate the appeal and order the trial court to

immediately conduct a hearing pursuant to Rule 38.8(b)(2) and (3). See id. No brief was

filed, but, on August 24, 2018, appellant filed a motion for an extension of time until

September 21, 2018 to file the appellant’s brief.

       An extension of time until September 21, 2018 would be a total of 165 days to file

the brief. The Rules of Appellate Procedure establish the norm that a brief should be filed

in 30 days. Id. at 38.6(a). Accordingly, appellant’s motion for an extension of time to file

the appellant’s brief is denied. Appellant’s brief is due no later than September 17, 2018.



                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed September 12, 2018




Holloway v. State                                                                      Page 2